IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-75,988 & AP-75,989




EX PARTE ROBBY NEAL SCOTT, Applicant




ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
CAUSE NOS. 9015-A & 9211-A IN THE 316TH DISTRICT COURT
FROM HUTCHINSON COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of arson and
possession of more than four ounces of marihuana in a drug free zone and sentenced to twenty years’
and ten years’ imprisonment, respectively.  There was no appeal from these convictions.
            Applicant contends that trial counsel rendered ineffective assistance because he failed to
inform Applicant of a plea offer to dismiss a motion to revoke the community supervision on the
marihuana charge if Applicant pled to the arson charge for a fifteen year sentence.  The trial court
conducted a hearing at which the district attorney testified he made the offer, and Applicant and his
family testified that no such offer was made to them, and Applicant testified he would have accepted. 
The trial court has determined that trial counsel was ineffective because he did not convey the offer
to Applicant.  Ex parte Lemke, 13 S.W.3d 791 (Tex. Crim. App. 2000).  
            Relief is granted.  The judgments of conviction in Case Nos. 9015 & 9211 in the 316th
Judicial District Court of Hutchinson County are set aside.  Applicant is remanded to the custody of
the Sheriff of Hutchinson County to answer the charges against him.
            A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

Delivered: September 10, 2008
Do Not Publish